Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 08/05/2022.
2.	The instant application is a national stage entry of PCT/EP2017/064634, International Filing Date: 06/14/2017, claims foreign priority to 102016007270.9, filed 06/15/2016 in Germany.

Claim status
3.	In the claim listing of 8/5/22 claims 1, 3, 6-7, 15, 23, 71, 73, 75-76 and 113-121 are pending in this application and are prosecution. Claims 1, 6, 71, 76 and 114 are amended. New claims 116-121 are added. Claims 2, 4-5, 18-14, 16-22, 24-70, 72, 74 and 77-112 are canceled. No new matter has been introduced by the amendments.

Abstract-Objection Withdrawn
4.	The previous objection to the abstract has been withdrawn in view of filing new Abstract without tags “#”. New abstract has been reviewed and entered. No new matter has been introduced by the amendments.

Specification-Objection Withdrawn
5.	The previous objection to the specification has been withdrawn in view of deleting the embedded hyperlinks. The amendments to the specification have been reviewed and entered. No new matter has been introduced by the amendments.
Withdrawn Rejections and Response to the Remarks
6.	All pending rejections on the record have been withdrawn in view of amendments to claims 1 and 6 and persuasive arguments made by the applicant that Lin does not teach or suggest forming an identification structure comprising the target structure and at least two 3D DNA nanostructures that are separate and independent from
each other and that specifically binds to different portions of the target structure and Lin fails to teach or suggest an identification structure comprising the target structure and at least two 3D DNA nanostructures that are separate and independent from each other and the generation of an identification structure with two separate and independent 3D DNA nanostructures bound to two different regions of the same target structure
results in two specific binding processes taking place. This serves the purpose of reducing false positive events due to single 3D DNA nanostructures that are unspecifically bound. Such an arrangement is not taught or suggested by Lin or Shih (Remarks, pgs. 12 and 13).
	The previous ODP rejection on the record has been withdrawn in view of filing the terminal disclaimer on 8/5/22 and its acceptance by the office on 8/8/22.

Examiner’s Comment
7.	Claims 1, 3, 6-7, 15, 23, 71, 73, 75-76 and 113-121 have been renumbered as claims 1-19. The dependent claims are grouped together based on their dependencies.



Conclusion
8.	Claims 1, 3, 6-7, 15, 23, 71, 73, 75-76 and 113-121 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634